A petition was presented by Mr. Drayton in behalf of Mr. Fenwick, praying that he may have permission ■either to mortgage his plantation on John’s Island to the *127executor of his father's will, or sell other tracts 01 iana, f~po the pm'pones therein menticne.d0* Whereupon order~ ed, that Me. Fenwick be permitted to cell under the direction of the master, huids to the amount of the demands due by him to his hither's estate, according to the prayer of his prtithm, after accounting with the master for the ne~eOoes which he in liable for: And that the bonds for the amount sales be deposited with the master as a security for such amount0
DECEMBER. 1785
Dcvi~ee per~ nutted lo tell land mud~ the cliicu~i~n tnd the 1n)uucl~ to stuuuuj at a. 1)ledgQ ;lih~ debt to cst~th~
E. B. p. 93.
Ordero~1, that atta~hrn~t; for ccnt~mpt OL' nor~corn~ pliarce with a decr~ or ba grai~ted by a jod~c at ~is ciLamb~r~ oa affidavit9 ia tho ns~a~ ma~mer,

 Sic deriveS, from the will of his father the hnds in question.